--------------------------------------------------------------------------------

Exhibit 10.86
[logo.jpg]
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between NutraCea,
a California corporation with principal offices at 6720 North Scottsdale Road,
Suite 390, Scottsdale, Arizona 85253 (“NutraCea” or the “Employer”) and Colin
Garner an individual with a mailing address at 14 Dartmouth Road, Highland
Mills, NY  10930-2605 (“Employee”) effective as of September 1, 2010 (“Effective
Date”), as follows:


AGREEMENT


1.             Employment. NutraCea wishes to employ Employee and Employee
agrees to provide services for NutraCea on the terms and conditions set forth
below.


2.             Employment; Scope of Employment. Employee shall be employed as
Senior Vice President of Sales of NutraCea.  NutraCea reserves the exclusive
right to designate and modify Employee’s specific duties from time to time in
any manner consistent with Employee’s status as Senior Vice President of
NutraCea.  No modification or change of Employee’s responsibilities and/or
duties shall modify, change or revoke any provision of this Agreement.


2.1           Best Efforts; Full Working Time.  Employee agrees to devote
his/her best efforts, attention, skill and experience to the performance of
Employee’s duties all in accordance with the provisions of this
Agreement.  Employee shall apply his/her entire full working time to performing
these services.


2.2           Supervision and Direction of Services.  All of Employee’s services
shall be under the supervision and direction of the Chief Executive Officer of
NutraCea.


2.3           Rules. Employee shall be bound by all the policies, rules and
regulations of NutraCea now in force and by all such other policies, rules and
regulations as may be hereafter implemented and shall faithfully observe and
abide by the same.  No such policy, rule or regulation shall alter, modify or
revoke any provision of this Agreement.


2.4           Exclusive Services.  During the Term of this Agreement and any
extension of this Agreement, Employee shall not, directly or indirectly, whether
as a partner, employee, creditor, shareholder, independent contractor or
otherwise, promote, participate or engage in any activity or other business
which NutraCea deems in its sole discretion to be competitive in any way with
NutraCea’s business operations.  Employee agrees that Employee shall not enter
into any agreement to establish, form, contract with or become employed by a
competing business of NutraCea while Employee is employed with NutraCea.


2.5           Non-Solicitation. To the fullest extent permissible under
applicable law, Employee agrees that both during the term of this Agreement and
for a period of two (2) years following termination of this Agreement, Employee
shall not take any action to induce customers, employees or independent
contractors of NutraCea to sever their relationship with NutraCea and to accept
an employment or an independent contractor relationship with any other business.


2.6           Office Location.  Employee shall primarily perform his/her duties
under this Agreement at NutraCea’s offices, and at such other locations as
NutraCea may designate from time-to-time.


3.             Term and Termination; Payments upon Termination.


3.1           Term and Termination. Unless earlier terminated as provided for in
this Agreement (as defined below), NutraCea hereby employs the Employee for a
period commencing on the Effective Date and ending on September 1, 2012 (the
“Term”).  This Agreement will terminate if not renewed in writing and signed by
both parties ninety (90) days prior to the end of the then current Term.
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.1         Termination for Cause.  “Cause” for termination of Employee’s
employment shall mean the occurrence of any of the following:


(a)           Employee has materially breached the terms here of;
 
(b)           Employee, in the reasonable determination of the Board of
Directors of NutraCea has been grossly negligent or engaged in material willful
or gross misconduct in the performance of his/her duties;


(c)           Has failed to meet written standards established by NutraCea for
the performance of duties hereunder;


(d)           Employee has committed, as determined by the Board of Directors of
NutraCea, or has been convicted of fraud, moral turpitude, embezzlement, theft,
or dishonesty or other criminal conduct;
 
(e)           Employee has taken other actions or omitted to take any actions
such that such action or omissions constitute legal cause for termination under
California law, as then in effect; or


(f)           Habitual misuse of alcohol or any non-prescribed drug.


3.2           Payments upon Termination.
 
 
3.2.1           For Cause.  If NutraCea terminates Employee’s employment for
Cause, or if Employee terminates by Voluntary Termination, or if either party
terminates this Agreement due to Employee’s Disability:  (a) Employee shall be
entitled to receive in a cash lump sum payment (less normal and customary
deductions and withholdings) an amount equal to all accrued but unpaid
compensation (including accrued but unused vacation leave) as of the date of
such termination (such payment shall be made within the time period required by
applicable law, but in no event later than thirty (30) days following the date
of termination); and (b) all unvested Options (as defined below) shall terminate
effective as of the date of termination, and, subject to Section 4.4, all vested
portions of the Options shall remain outstanding and exercisable for twenty four
(24) months following the date of termination.


3.2.2           Without Cause.  Following any termination by the Company without
Cause, employee (or Employee’s estate) shall be entitled to receive in cash
payment an amount equal to all previously accrued but unpaid or unused
compensation, including but not limited to, salary, vacation pay and Employee
may retain the vested portion of any stock and stock options properly and duly
granted to Employee as of such date, subject and pursuant to the terms of the
stock option agreement or stock purchase agreement entered into between NutraCea
and Employee, which grant NutraCea certain repurchase rights.  Employee will
also receive ninety (90) days of pay and receive continuing insurance coverage
for ninety (90) days.  Any stock options due to vest in 90-days immediately
after termination will vest upon termination.


4.           Compensation; Benefits.


4.1           Base Salary.  Employee shall be paid at a rate, which if
annualized, equals one hundred eighty thousand dollars ($180,000) per year
(“Base Salary”) with an increase to two hundred thousand dollars ($200,000) on
January 1, 2012 subject to Employee achieving sales and margin targets based on
the Management Sales Plan for the 2011 financial year to be jointly developed
with the Senior Management Committee and approved by the Board of Directors.
Employee’s Base Salary shall be subject to normal payroll withholdings and
NutraCea’s standard payroll practices.  After 2012, Employee’s Base Salary shall
be subject to increase as determined by the Board of Directors.


4.2           Expenses.  Employee shall be reimbursed for reasonable business
expenses which he/she incurs in the performance of his/her duties hereunder, in
accordance with NutraCea’s standard reimbursement policies.


 
 

--------------------------------------------------------------------------------

 


4.3.           Annual Bonus Program.  Employee shall participate in any NutraCea
annual bonus program that is adopted by NutraCea (subject to the terms and
conditions of any such program).  Any such annual bonus program shall be
approved by the NutraCea Compensation Committee of the Board of Directors and
shall set forth objective criteria for bonus payments based on the financial
performance of NutraCea and specific sales related goals and objectives set for
the Employee. Such annual bonus program also shall set forth a target bonus
objective for Employee, which target amount initially shall be fifty percent
(50%) of Employee’s Base Salary.  These bonus goals and objectives will be
prepared by Employee within forty-five (45) days of Effective Date and approved
by the members of the Senior Management Committee and the Board of
Directors.  The actual annual bonus amount, if any, shall be paid in accordance
with the terms of such program.


4.4.           Stock Options.   In connection with Employee’s employment,
NutraCea shall grant to Employee, as of the Effective Date, a non-qualified
option (“Option”) to purchase one million (1,000,000) shares of NutraCea’s
common stock pursuant to the terms and conditions of NutraCea’s 2010 Equity
Incentive Plan.  The Options shall be subject to the terms and conditions of the
2010 Plan and the standard form of option agreement (Exhibit A) for the 2010
Plan (“Option Agreement”).  The per share exercise price of the Option shall be
0.20¢ or the price at close of market on the Effective Date, whichever is
higher, and will vest in 48 equal monthly installments beginning on the last day
of the first full month of employment.  Employee may, from time to time and at
NutraCea’s sole discretion, be granted additional stock options.  All option
grants shall be subject to Board of Director (and/or it Compensation Committee)
approval and to the terms and conditions of the corresponding Equity Incentive
Plan and Options Agreement.


4.5.           Vacation and other Standard Benefits. Employee shall be entitled
to four (4) weeks of paid vacation time per year. Accrual of vacation time shall
be subject to the terms and conditions of NutraCea’s vacation policy.  Employee
shall be entitled to health benefits in accordance with NutraCea’s standard
policies. In addition, Employee is entitled to paid holidays, sick leave and
other benefits in accordance with NutraCea’s standard policies.  Employee shall
be reimbursed for reasonable business expenses, subject to prior approval by
NutraCea in accordance with NutraCea’s standard policies for employees and
conditioned upon Employees prior presentation to NutraCea’s accounting
department of appropriate receipts or such other verification of expenses as
NutraCea may require from time to time.


4.6.           Relocation Expenses.  Employee shall be required to relocate to
the Phoenix Metropolitan area at his/her earliest opportunity.  To facilitate
this relocation, NutraCea will reimburse the Employee up to fifteen thousand
dollars ($15,000) of actual moving expense against original receipts provided
evidencing such expenses.  NutraCea will also reimburse the Employee up to one
thousand dollars ($1,000) per month, up to nine (9) months, for the actual cost
of renting a apartment/condo in the Phoenix area until such time as his/her
previous residence sells.


5.             Employee’s Information.  Employee represents and warrants to
NutraCea that information provided by Employee about Employee to NutraCea in
connection with Employee’s employment and any supplemental information provided
to NutraCea is, to the best of Employee’s knowledge and information after good
faith diligence and investigation, complete, true and materially correct.
Employee has not omitted any information that is necessary to evaluate the
information provided by Employee to NutraCea. Employee shall promptly notify
NutraCea of any change in the accuracy or completeness of all such information.


6.             Trade Secrets.  Employee acknowledges that NutraCea has gone to
great time and expense to develop customers and to develop procedures and
processes for development of products and services and the sales of products and
services.  Such procedures and processes in addition to various other types of
proprietary information are included as part of the “confidential information”
described in the “Proprietary Information Agreement” attached hereto as Exhibit
B.  Employee has previously executed the Proprietary Information Agreement or
agrees to execute NutraCea’s Proprietary Information Agreement contemporaneously
with the execution of this Agreement and employment.


 
 

--------------------------------------------------------------------------------

 


7.             Remedies for Breach of Covenant Regarding Confidentiality. The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, and 6 will result in immediate and irreparable injury to NutraCea. In
the event of any breach by Employee of the covenants contained in Sections 2.4,
2.5, or 6, NutraCea shall be entitled to seek recourse through all available
legal and equitable remedies necessary or useful to prevent any likelihood of
immediate or irreparable injury to NutraCea. The parties agree that, in the case
of such a breach or threat of breach by Employee of any of the provisions of
such Sections, NutraCea may take any appropriate legal action, including without
limitation an action for injunctive relief, consisting of orders temporarily
restraining and preliminarily and permanently enjoining such actual or
threatened breach.


8.             Miscellaneous.


8.1           Choice of Law, Jurisdiction, Venue. The rights and obligations of
the parties and the interpretation and performance of this Agreement shall be
governed by the laws of Arizona, excluding its conflict of laws rules, except as
such laws may be interpreted, enforced, or pre-empted by federal law.


8.2.           Entire Agreement.   This Agreement, the Proprietary Information
Agreement dated as of the Effective Date  and described in Section 6, the
Indemnification Agreement (as defined below) and the Option Agreements, contain
the entire agreement among the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous oral and written agreements,
understandings and representations among the parties.  There are no
representations, agreements, arrangements, or understandings, whether oral or
written, between or among the parties relating to the subject matter of this
Agreement that are not fully expressed herein and therein.


8.3           Notices. Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed. Any such notice shall be delivered or addressed to the parties at the
addresses set forth above or at the most recent address specified by the
addressee through written notice under this provision.   Failure to conform to
the requirement that mailings be done by registered or certified mail shall not
defeat the effectiveness of notice actually received by the addressee.


8.4           Severability. NutraCea and Employee agree that should any
provision of this Agreement be declared or be determined by any court or other
tribunal (including an arbitrator) of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms and provisions shall not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision shall be deemed not to
be part of this Agreement.


8.5           Amendment. The provisions of this Agreement may be modified at any
time by agreement of the parties; provided that such modification shall be
ineffective unless in writing and signed by the parties hereto.


8.7           No Transfer or Assignment; No Third-Party Beneficiaries. The
rights of Employee hereunder have been granted by NutraCea with the
understanding that this Agreement is personal to, and shall be performed by
Employee individually. This Agreement is not transferable or assignable by
Employee in any manner. No person or entity other than NutraCea and Employee
shall have any rights whatsoever under this Agreement or to recover damages on
account of a breach of this Agreement. No person or entity other than NutraCea
or Employee shall have any right to enforce any provision of this Agreement. No
heir, successor or assign of Employee, whether voluntarily or by operation of
law, shall have or succeed to any rights of NutraCea or Employee hereunder.


8.8           Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


 
 

--------------------------------------------------------------------------------

 


8.9            Resolution of Disputes.


8.9.1         Resolution of Disputes. NutraCea and Employee agree that, except
as otherwise provided herein, any claim or controversy arising out of or
pertaining to this Agreement or the termination of Employee's employment,
including but not limited to, claims of wrongful treatment or termination
allegedly resulting from discrimination, harassment or retaliation on the basis
of race, sex, age, national origin, ancestry, color, religion, marital status,
status as a veteran of the Vietnam era, physical or mental disability, medical
condition, or any other basis prohibited by law ("Dispute"),  shall be resolved
through binding arbitration, as provided in this Section 8.9.


8.9.2         Binding Arbitration. The provisions of this Section 8.9 shall not
preclude any party from seeking injunctive or other provisional or equitable
relief in order to preserve the status quo of the parties pending resolution of
a Dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party's arbitration rights.
Except as provided herein, the arbitration of any Dispute between the parties to
this Agreement shall be governed by the American Arbitration Association (“AAA”)
Commercial Arbitration Rules (the “AAA Rules”).


8.9.3         Appointment of Arbitrator.  Within thirty (30) days of service of
a demand for arbitration by a party to this Agreement, the parties shall
endeavor in good faith to select from the AAA list of labor and employment
arbitrators a single arbitrator, who must be a licensed attorney; if the parties
fail to do so within such 30-day period, an arbitrator shall be selected in
accordance with the AAA Rules.


8.9.4         Initiation of Arbitration. In the case of any Dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.


8.9.5         Location of Arbitration. Any arbitration hearing shall be
conducted in Phoenix, Arizona.


8.9.6         Applicable Law. The law applicable to the arbitration of any
Dispute shall be, as provided in Section 8.1 and the Federal Arbitrator Act
(Title 9, US Code, Section 1 et Seq.).


8.9.7         Arbitration Procedures. In addition to any of the procedures or
processes available under the AAA Rules, the parties shall be entitled to
conduct discovery sufficient to adequately arbitrate their claims and/or
defenses, including access to relevant documents and witnesses, as determined by
the arbitrator(s). In addition, either party may choose, at that party’s
discretion, to request that the arbitrator(s) resolve any dispositive motions
prior to the taking of evidence on the merits of the Dispute. In the event a
party to the arbitration requests that the arbitrator(s) resolve a dispositive
motion, the arbitrator(s) shall receive and consider any written or oral
arguments regarding the dispositive motion, and shall receive and consider any
evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.


8.9.8         Scope of Arbitrators' Award or Decision. NutraCea and Employee
agree that if the arbitrators find any disputed claim to be meritorious, the
arbitrators shall have the authority to order all forms of legal and/or
equitable relief that would otherwise be available in court and that is
appropriate to the claim. Any decision or award by the arbitrators shall be a
reasoned opinion in writing citing facts and law and shall be specific enough to
permit limited judicial review if necessary.


8.9.9         Costs of Arbitration; Attorneys’ Fees.  NutraCea and Employee
agree that the arbitrators, in their discretion and consistent with applicable
law, may award to the prevailing party the costs incurred by that party in
participating in the arbitration process as long as they do not exceed those
that would be incurred by Employee in a court action.


 
 

--------------------------------------------------------------------------------

 


8.9.10       Acknowledgment of Consent to Arbitration.  NOTICE:  BY EXECUTING
THIS AGREEMENT THE PARTIES AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE "RESOLUTION OF DISPUTES" PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED HEREIN AND WAIVE ANY RIGHTS THEY MAY HAVE TO HAVE THE
DISPUTE DECIDED BY A JUDGE OR A JURY.  BY EXECUTING THIS AGREEMENT, THE PARTIES
WAIVE THEIR JUDICIAL RIGHTS TO APPEAL.  IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE.  THE PARTIES’ AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
THE PARTIES REPRESENT THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS PROVISION TO
NEUTRAL ARBITRATION.


8.10          Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.



 
NUTRACEA
          /s/W. John Short     
By:
W. John Short
 
Title:
Chairman & Chief Executive Officer
  Date: 09/01/2010            /s/ Colin Garner    
Colin Garner
           
Date:
09/01/2010



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A – Colin Garner
NUTRACEA
STOCK OPTION AWARD AGREEMENT
2010 EQUITY INCENTIVE PLAN



Unless otherwise defined herein, or in the Notice of Grant, the terms defined in
the Company’s 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (the “Agreement”).


Participant has been granted an option to purchase Shares (the “Option”).  The
Option is subject to the terms and conditions of the Plan, the Notice of Stock
Option Grant (“Notice of Grant”) and this Agreement.
 
1.             Vesting Rights. Subject to the applicable provisions of the Plan
and this Agreement, this Option may be exercised, in whole or in part, in
accordance with the schedule set forth in the Notice of Grant.
 
2.             Termination Period.
 
(a)           General Rule. Except as provided below, and subject to the Plan,
this Option may be exercised for 3 months after Termination of Participant. In
no event shall this Option be exercised later than the Term/Expiration Date set
forth in the Notice of Grant.
 
(b)           Death. Upon the Termination of Participant by reason of his or her
death, or if a Participant dies within three months of the Termination Date,
this Option may be exercised for twelve months after the Termination Date,
provided that in no event shall this Option be exercised later than the
Term/Expiration Date set forth in the Notice of Grant.
 
(c)           Disability. Upon the Termination of Participant by reason of his
or her Disability, this Option may be exercised for twelve months after the
Termination Date, provided that in no event shall this Option be exercised later
than the Term/Expiration Date set forth in the Notice of Grant.
 
(d)           Cause. Upon the Termination of Participant for Cause, the Option
shall expire on such date of Participant’s Termination Date.
 
3.             Grant of Option. The Participant named in the Notice of Grant has
been granted an Option for the number of Shares set forth in the Notice of Grant
at the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”). In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.


If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonqualified Stock Option (“NQSO”).
 
4.             Exercise of Option.
 
(a)           Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of
Participant’s death, Disability, Termination for Cause or other Termination, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice of Stock Option Grant and this Agreement.
 
(b)           Method of Exercise. This Option is exercisable by delivery of an
exercise notice (the “Exercise Notice”), which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be delivered in person, by mail, via electronic
mail or facsimile or by other authorized method to the Secretary of the Company
or other person designated by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.


 
 

--------------------------------------------------------------------------------

 
 
(c)           Compliance.  No Shares shall be issued pursuant to the exercise of
this Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange or quotation
service upon which the Shares are then listed. Assuming such compliance, for
income tax purposes the Exercised Shares shall be considered transferred to the
Participant on the date the Option is exercised with respect to such Exercised
Shares.
 
5.             Method of Payment. Payment of the aggregate Exercise Price shall
be by any of the following, or a combination thereof, at the election of the
Participant:
 
(a)           cash; or
 
(b)           check; or
 
(c)           other method authorized by the Company.
 
6.             Non-Transferability of Option. This Option may not be transferred
in any manner other than by will or by the laws of descent or distribution or
court order and may be exercised during the lifetime of Participant only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.
 
7.             Term of Option. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Notice of Grant, the Plan and the terms of this Agreement.
 
8.             U.S. Tax Consequences. For Participants subject to U.S. income
tax, some of the federal tax consequences relating to this Option, as of the
date of this Option, are set forth below. All other Participants should consult
a tax advisor for tax consequences relating to this Option in their respective
jurisdiction. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER
BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
(a)           Exercising the Option.
 
(1)             Nonqualified Stock Option. The Participant may incur regular
federal income tax liability upon exercise of a NQSO. The Participant will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Participant is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Participant and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
 
(2)             Incentive Stock Option. If this Option qualifies as an ISO, the
Participant will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the aggregate Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal tax
purposes and may subject the Participant to alternative minimum tax in the year
of exercise.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Disposition of Shares.
 
(1)             NQSO. If the Participant holds NQSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
 
(2)             ISO. If the Participant holds ISO Shares for at least one year
after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Participant disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.
 
(c)           Notice of Disqualifying Disposition of ISO Shares. If the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or (ii)
one year after the exercise date, the Participant shall immediately notify the
Company in writing of such disposition. The Participant agrees that he or she
may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of ISO Shares by payment in cash
or out of the current earnings paid to the Participant.
 
(d)           Possible Effect of Section 409A of the Code. Section 409A of the
Code applies to arrangements that provide for the deferral of compensation.
Generally, a stock option granted with an exercise price per share of not less
than the “fair market value” (determined in a manner consistent with Section
409A of the Code and the regulations and other guidance promulgated there under)
per share on the date of grant of the stock option and with no other feature
providing for the deferral of compensation will not be subject to Section 409A
of the Code. However, if the exercise price of the stock option is less than
such “fair market value” or the stock option has another feature for the
deferral of compensation, then if the stock option is not administered within
the parameters established under Section 409A the option holder will be subject
to additional taxes. Also, the amount deemed to be deferred compensation under
Section 409A of the Code will be subject to ordinary income and employment taxes
(in this respect the IRS has not yet indicated how it will calculate the amount
of deferred compensation subject to tax and the timing and frequency of
taxation, but it seems likely that the income will be measured and taxes imposed
at least on the vesting dates of the stock option). If Section 409A of the Code
does apply to this Option, then special rules apply to the timing of making and
effecting certain amendments of this Option with respect to distribution of any
deferred compensation.
 
9.             Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan, the Notice of Grant, the Employment Agreement and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. This agreement is
governed by California law except for that body of law pertaining to conflict of
laws.
 
10.           No Rights as Employee, Director or Consultant. Nothing in this
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate Participant’s
employment, for any reason, with or without cause.
 
11.           Investment Representations.  In connection with the issuance of
the Option, the Participant specifically represents to the Company as follows:
 
(a)           The Participant is aware of the Company's business affairs and
financial condition, and has acquired information about the Company sufficient
to reach an informed and knowledgeable decision to acquire this Option.  The
holder is acquiring this Option for its own account for investment purposes only
and not with a view to, or for the resale in connection with, any distribution
thereof.


 
 

--------------------------------------------------------------------------------

 
 
(b)           The Participant understands that this Option has not been
registered under the Securities Act in reliance upon a specific exemption there
from, which exemption depends upon, among other things, the bona fide nature of
the Participant’s investment intent as expressed herein.
 
(c)           The Participant further understands that the Company shall not be
obligated to issue any Shares and the Participant may not be able to exercise
the Option at any time when the offering of the Shares covered by this Option
have not been registered under the Securities Act of 1933, pursuant to Form S-8
or otherwise, and such other state, federal or foreign laws, rules or
regulations as the Company or the Board deems applicable and, in the opinion of
legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules or regulations available for the offering and
sale of such Shares. In the absence of such effective registration or an
available exemption from registration under the Securities Act, issuance of
Shares upon exercise of the Option may be delayed until registration of such
Shares is effective or an exemption from registration under the Securities Act
is available.


By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement. Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]


No. ___
NUTRACEA
2010 EQUITY INCENTIVE PLAN


STOCK OPTION EXERCISE AGREEMENT


This Stock Option Exercise Agreement (the “Exercise Agreement”) is made and
entered into as of, ________ (the “Effective Date”) by and between NutraCea, a
California corporation (the “Company”), and the purchaser named below (the
“Purchaser”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Company’s 2010 Equity Incentive Plan (the “Plan”).



 
Purchaser:
         
Social Security Number:
         
Address
                     
Total Number of Shares
         
Exercise Price Per Share
         
Type of Stock Option (check one):
     
o Incentive Stock Option
   
o Nonqualified Stock Option



1.
EXERCISE OF OPTION.



1.1           Exercise. Pursuant to exercise of that certain option (the
“Option”) granted to Purchaser under the Plan and subject to the terms and
conditions of this Exercise Agreement, Purchaser hereby purchases from the
Company, and the Company hereby sells to Purchaser, the Total Number of Shares
set forth above (the “Shares”) of the Company’s Common Stock, at the Exercise
Price Per Share set forth above (the “Exercise Price”). As used in this Exercise
Agreement, the term “Shares” refers to the Shares purchased under this Exercise
Agreement and includes all securities received (i) in replacement of the Shares,
(ii) as a result of stock dividends or stock splits with respect to the Shares,
and (iii) all securities received in replacement of the Shares in a merger,
recapitalization, reorganization or similar corporate transaction.


1.2           Title to Shares. The exact spelling of the name(s) under which
Purchaser will take title to the Shares is:



     



Purchaser desires to take title to the Shares as follows:


 
 

--------------------------------------------------------------------------------

 
 
 
¨
Individual, as separate property

 
 
¨
Husband and wife, as community property

 
 
¨
Joint Tenants

 
 
¨
Other; please specify:______________________________________________



1.3           Payment. Purchaser hereby delivers payment of the Exercise Price
in the manner permitted in the Stock Option Agreement as follows (check and
complete as appropriate):


 
¨
in cash (by check) in the amount of $________, receipt of which is acknowledged
by the Company;



 
¨
through a “broker-assisted” or “same day sale” program, commitment from the
Purchaser or Authorized Transferee and an NASD Dealer meeting the requirements
set forth by the Company.



2.
DELIVERY.



2.1           Deliveries by Purchaser. Purchaser hereby delivers to the Company
(i) this Exercise Agreement and (ii) the Exercise Price and payment or other
provision for any applicable tax obligations.


2.2           Deliveries by the Company. Upon its receipt of the Exercise Price,
payment or other provision for any applicable tax obligations and all the
documents to be executed and delivered by Purchaser to the Company under Section
2.1, the Company will issue a duly executed stock certificate evidencing the
Shares in the name of Purchaser.


3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and warrants
to the Company that:



3.1           Agrees to Terms of the Plan. Purchaser has received a copy of the
Plan and the Stock Option Agreement, has read and understands the terms of the
Plan, the Stock Option Agreement and this Exercise Agreement, and agrees to be
bound by their terms and conditions. Purchaser acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
Shares, and that Purchaser should consult a tax adviser prior to such exercise
or disposition.


3.2           Access to Information. Purchaser has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Purchaser reasonably considers
important in making the decision to purchase the Shares, and Purchaser has had
ample opportunity to ask questions of the Company’s representatives concerning
such matters and this investment.


3.3           Understanding of Risks. Purchaser is fully aware of: (i) the
highly speculative nature of the investment in the Shares; (ii) the financial
hazards involved; (iii) the qualifications and backgrounds of the management of
the Company; and (iv) the tax consequences of investment in the Shares.
Purchaser is capable of evaluating the merits and risks of this investment, has
the ability to protect Purchaser’s own interests in this transaction and is
financially capable of bearing a total loss of this investment.


4.           COMPLIANCE WITH SECURITIES LAWS. Purchaser understands and
acknowledges that the exercise of any rights to purchase any Shares is expressly
conditioned upon compliance with the Securities Act and all applicable state
securities laws. Purchaser agrees to cooperate with the Company to ensure
compliance with such laws.


 
 

--------------------------------------------------------------------------------

 


5.
RESTRICTED SECURITIES.



5.1           No Transfer Unless Registered or Exempt. Purchaser understands
that Purchaser may not transfer any Shares except when such Shares are
registered under the Securities Act or qualified under applicable state
securities laws or unless, in the opinion of counsel to the Company, exemptions
from such registration and qualification requirements are available. Purchaser
understands that only the Company may file a registration statement with the SEC
and that the Company is under no obligation to do so with respect to the Shares,
and may withdraw any such registration statement at any time after filing.
Purchaser has also been advised that exemptions from registration and
qualification may not be available or may not permit Purchaser to transfer all
or any of the Shares in the amounts or at the times proposed by Purchaser.


5.2           SEC Rule 144. If Purchaser is an “affiliate” for purposes of Rule
144 promulgated under the Securities Act, then in addition, Purchaser has been
advised that Rule 144 requires that the Shares be held for a minimum of six (6)
months, and in certain cases one year, after they have been purchased and paid
for (within the meaning of Rule 144). Purchaser understands that Rule 144 may
indefinitely restrict transfer of the Shares so long as Purchaser remains an
“affiliate” of the Company or if “current public information” about the Company
(as defined in Rule 144) is not publicly available.


6.            RIGHTS AS A STOCKHOLDER. Subject to the terms and conditions of
this Exercise Agreement, Purchaser will have all of the rights of a stockholder
of the Company with respect to the Shares from and after the date that Shares
are issued to Purchaser until such time as Purchaser disposes of the Shares.


7.
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.



7.1           Legends. Purchaser understands and agrees that the Company will
place any legends that may be required by state or U.S. Federal securities laws,
the Company’s Articles of Incorporation or Bylaws, any other agreement between
Purchaser and the Company or, subject to the assent of the Company, any
agreement between Purchaser and any third party.


7.2           Stop-Transfer Instructions. Purchaser agrees that, to ensure
compliance with any restrictions imposed by this Exercise Agreement, the Company
may issue appropriate “stop-transfer” instructions to its transfer agent, if
any, and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


7.3           Refusal to Transfer. The Company will not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Exercise Agreement or (ii) to treat
as owner of such Shares, or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares have been so transferred.


8.            TAX CONSEQUENCES. PURCHASER UNDERSTANDS AND REPRESENTS: (i) THAT
PURCHASER HAS REVIEWED THE PROSPECTUS PREPARED FOR THE PLAN AND CONSULTED
PURCHASER’S PERSONAL TAX ADVISER IN CONNECTION WITH THE PURCHASE OR DISPOSITION
OF THE SHARES AND (ii) THAT PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE. SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE DATE THE PLAN WAS ADOPTED
BY THE BOARD OF SOME OF THE U.S. FEDERAL TAX CONSEQUENCES OF EXERCISE OF THE
OPTION AND DISPOSITION OF THE SHARES. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PURCHASER SHOULD CONSULT
THE PROSPECTUS AND PURCHASER’S PERSONAL TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.


 
 

--------------------------------------------------------------------------------

 


8.1           Exercise of Incentive Stock Option. If the Option qualifies as an
ISO, there will be no regular U.S. Federal income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as a
tax preference item for U.S. Federal alternative minimum tax purposes and may
subject Purchaser to the alternative minimum tax in the year of exercise.


8.2           Exercise of Nonqualified Stock Option. If the Option does not
qualify as an ISO, there may be a regular U.S. Federal income tax liability upon
the exercise of the Option. Purchaser will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Purchaser is or was an employee of the Company, the Company
may be required to withhold from Purchaser’s compensation or collect from
Purchaser and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.


8.3           Disposition of Shares. The following tax consequences may apply
upon disposition of the Shares.


(a)           Incentive Stock Options. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an ISO and are disposed of more than two (2) years after the Date of
Grant, any gain realized on disposition of the Shares will be treated as long
term capital gain for federal income tax purposes. If Shares purchased under an
ISO are disposed of within the applicable one (1) year or two (2) year period,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the excess, if any, of the
Fair Market Value of the Shares on the date of exercise over the Exercise Price.


(b)           Nonqualified Stock Options. If the Shares are held for more than
twelve (12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.


(c)           Withholding. The Company may be required to withhold from the
Purchaser’s compensation or collect from the Purchaser and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.


9.            COMPLIANCE WITH LAWS AND REGULATIONS. The issuance and transfer of
the Shares will be subject to and conditioned upon compliance by the Company and
Purchaser with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.


10.           SUCCESSORS AND ASSIGNS. The Company may assign any of its rights
under this Exercise Agreement. No other party to this Exercise Agreement may
assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Exercise Agreement, except with the prior written consent
of the Company. This Exercise Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Exercise Agreement will be
binding upon Purchaser and Purchaser’s heirs, executors, administrators, legal
representatives, successors and assigns.


11.           GOVERNING LAW. This Exercise Agreement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to that body of laws pertaining to conflict of laws.


12.           NOTICES. Any and all notices required or permitted to be given to
a party pursuant to the provisions of this Exercise Agreement will be in writing
and will be effective and deemed to provide such party sufficient notice under
this Exercise Agreement on the earliest of the following: (i) at the time of
personal delivery, if delivery is in person; (ii) one (1) business day after
deposit with an express overnight courier for United States deliveries, or two
(2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iii) three (3)
business days after deposit in the United States mail by certified mail (return
receipt requested) for United States deliveries. All notices for delivery
outside the United States will be sent by express courier. All notices not
delivered personally will be sent with postage and/or other charges prepaid and
properly addressed to the party to be notified at the address set forth below
the signature lines of this Exercise Agreement, or at such other address as such
other party may designate by one of the indicated means of notice herein to the
other parties hereto. Notices to the Company will be marked “Attention: Stock
Plan Administration”.
 
 
 

--------------------------------------------------------------------------------

 


13.           FURTHER ASSURANCES. The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Exercise Agreement.


14.           TITLES AND HEADINGS. The titles, captions and headings of this
Exercise Agreement are included for ease of reference only and will be
disregarded in interpreting or construing this Exercise Agreement. Unless
otherwise specifically stated, all references herein to “sections” will mean
“sections” to this Exercise Agreement.


15.           ENTIRE AGREEMENT. The Plan, the Notice, the Stock Option
Agreement, the Employment Agreement (to the extent it applies to the Option) and
this Exercise Agreement constitute the entire agreement and understanding of the
parties with respect to the subject matter of this Exercise Agreement, and
supersede all prior understandings and agreements, whether oral or written,
between or among the parties hereto with respect to the specific subject matter
hereof.


16.           COUNTERPARTS. This Exercise Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement.


17.           SEVERABILITY. If any provision of this Exercise Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible given the intent of the parties hereto. If such clause
or provision cannot be so enforced, such provision shall be stricken from this
Exercise Agreement and the remainder of this Exercise Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Exercise Agreement.
Notwithstanding the forgoing, if the value of this Exercise Agreement based upon
the substantial benefit of the bargain for any party is materially impaired,
which determination as made by the presiding court or arbitrator of competent
jurisdiction shall be binding, and then both parties agree to substitute such
provision(s) through good faith negotiations.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Exercise Agreement to be
executed by its duly authorized representative and Purchaser has executed this
Exercise Agreement as of the Effective Date, indicated above.




NUTRACEA:
 
PURCHASER:
         
By:
             
(Signature)
 
           
(Please print name)
 
(Please print name)
                     
(Please print title)
 
(Please print title)
         
Address:
   
Address:
   
 
 
       
 
 
               
Fax No:
   
Fax No:
           
Phone:
   
Phone:
 



[Signature page to NutraCea Stock Option Exercise Agreement]



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B – Colin Garner


PROPRIETARY INFORMATION AGREEMENT


NutraCea, a California corporation ("Company"), and Colin Garner, an individual
("Employee"), agree as follows:


1.             Employment.  Employee acknowledges that the obligations of
Employee set forth in this Agreement are a condition of Employee's employment
with Company and are agreed to by Employee in consideration of such
employment.  The parties agree that this Agreement shall not in any way affect
the employer/employee relationship of the parties other than as specifically set
forth in this Agreement, including without limitation the ability of Company to
terminate Employee’s employment at will (unless otherwise provided in a written
agreement, properly signed by Company).


2.             Term.  The term of this Agreement shall commence on the date
hereof and shall continue for the duration of Employees employment with Company.


3.             Confidential Information.  Employee agrees not to disclose to any
others, or take or use for Employee's own purposes or purposes of any others,
during the term of this Agreement or at any time thereafter, any of Company's
Confidential Information (as defined below).  Employee agrees that these
restrictions shall also apply to (1) Confidential Information belonging to third
parties in Company's possession, (2) Confidential Information belonging to any
parent or subsidiary of the Company and (3) Confidential Information conceived,
originated, discovered or developed by Employee during the term of this
Agreement.  "Confidential Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, finances or other
business information disclosed to Employee by Company, either directly or
indirectly, in writing, orally or by drawings, or by observation of
products.  Confidential Information does not include any of the foregoing items
which has become publicly known and made generally available through no wrongful
act of Employee.  Employee further agrees not to improperly use or disclose or
bring onto the premises of Company any trade secrets of another person or entity
during the term of this Agreement.  Employee recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty to the Company, to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation, or to use it, except as necessary, in carrying out
Employee’s work for the Company consistent with the Company's agreement with
such third party.


4.             Inventions.  For purposes of this Agreement, "Invention" shall
mean any new inventions, improvements, machines, manufactures, methods,
processes, uses, apparatuses, compositions of matter, designs, original works of
authorship, formulas, databases, computer programs or software, or
configurations of any kind, discovered, conceived, developed, made, or produced
or any improvements to them, and shall not be limited to the definition of an
invention contained in the United States Patent Laws.


4.1.           Assignment of Inventions.  Employee assigns to Company all of
Employee's interest in all ideas and Inventions, whether or not patentable,
copyrightable or protectable as trade secrets, made or conceived by Employee,
solely or jointly with any others, during the term of Employee's employment with
Company, except for any idea or Invention for which no equipment, supplies,
time, facilities or trade secret information of Company was used and that was
developed entirely upon Employee's own time, and does not relate either to the
business of Company or Company's actual or demonstrably anticipated research or
development.  All ideas and Inventions hereby assigned are referred to as
“Assigned Inventions”.  Employee agrees to promptly disclose all Assigned
Inventions in writing to Company, to assist Company in preparing patent
applications and assignments for those Inventions and to vest title to those
Inventions in Company, all at Company's expense, but for no consideration to
Employee in addition to Employee's salary or wages.  If Company requires
Employee's assistance under this Section after termination of Employee's
employment, Employee shall be compensated for Employee's time actually spent in
providing that assistance at any hourly rate equivalent to Employee's salary or
wages during Employee's last period of employment by Company.


 
 

--------------------------------------------------------------------------------

 


4.2.           Prior Inventions.  Employee has attached as Exhibit C, a list of
any Inventions belonging to Employee prior to employment with Company ("Prior
Inventions"), that relate to the business of Company or Company's actual or
demonstrably anticipated research or development and that are not assigned to
Company hereunder.  If no such list is attached, Employee represents that there
are no such Prior Inventions.  If in the course of employment with Company,
Employee incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide and assignable license to make, have made, modify,
sublicense, use and sell such Prior Invention as part of or in connection with
such product, process or machine.


4.3.           Records of Inventions.  Employee agrees to keep and maintain
adequate and current written records of all Inventions of Employee during the
term of employment with Company.  Such records shall be in the form of notes,
sketches, drawings, and any other format that may be specified by Company, and
shall be available to and remain the sole property of Company at all times.


4.4           Works for Hire.  Employee acknowledges and agrees that any
copyrightable works prepared by Employee within the scope of Employee’s
employment are “works for hire” under the Copyright Act and that the Company
will be considered the author and owner or such copyrightable works.  Employee
agrees that all Inventions that (a) are developed using equipment, supplies,
facilities or trade secrets of the Company, (b) result from work performed by
Employee for the Company, or (c) relate to the Company’s business or current or
anticipated research and development will be the sole and exclusive property of
the Company and are hereby irrevocably assigned by Employee to the Company.


4.5           Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, Employee hereby irrevocably transfers
and assigns to the Company: (a) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention: and (b) any and all “Moral Rights” (as defined below) that
Employee may have in or with respect to any Invention.  Employee also hereby
forever waives and agrees never to assert any and all Moral Rights Employee may
have in or with respect to any Inventions, even after termination of Employee’s
work on behalf of the Company.  “Moral Rights” mean any rights to claim
authorship of an Invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless or
whether or not such right is denominated or generally referred to as a “moral
right”.


5.             Return of Property.  Employee agrees that upon termination of
employment with Company, Employee will deliver to Company all devices, records,
data, disks, computer files, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to employment with Company or otherwise belonging to Company,
its successors or assigns.  In the event of the termination of Employee’s
employment, Employee agrees to sign and deliver the "Termination Certification"
attached hereto as Exhibit D.


6.             Notification of New Employer.  Company shall have the right to
notify any future employers of Employee of Employee's rights and obligations
under this Agreement.


7.             Other Agreements.  Employee represents that the performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Employee in confidence or in
trust prior to employment with Company.  Employee has not and shall not enter
into any oral or written agreement in conflict with this Agreement.


 
 

--------------------------------------------------------------------------------

 


8.             Equitable Remedies.  Employee agrees that it would be impossible
or inadequate to measure and calculate Company's damages from any breach of the
covenants set forth in this Agreement.  Accordingly, Company shall have
available, in addition to any other right or remedy available under law or
equity, the right to obtain any injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement.  Employee further agrees
that no bond or other security shall be required in obtaining such equitable
relief and consents to the issuance of such injunction and to the ordering of
specific performance.


9.             Miscellaneous.


9.1           Attorneys' Fees; Prejudgment Interest; Governing Laws.  If the
services of an attorney are required by any party to secure the performance
hereof or otherwise upon the breach or default of another party to this
Agreement, or if any judicial remedy or arbitration is necessary to enforce or
interpret any provision of this Agreement or the rights and duties of any person
in relation thereto, the prevailing party shall be entitled to reasonable
attorneys' fees, costs and other expenses, in addition to any other relief to
which such party may be entitled.  Any award of damages following judicial
remedy or arbitration as a result of the breach of this Agreement or any of its
provisions shall include an award of prejudgment interest from the date of the
breach at the maximum amount of interest allowed by law.  The rights and
obligations of the parties and the interpretation and performance of this
Agreement shall be governed by the law of Arizona, excluding its conflict of
laws rules.


9.2.           Amendment; Waiver.  The provisions of this Agreement may be
modified at any time by agreement of the parties.  Any such agreement hereafter
made shall be ineffective to modify this Agreement in any respect unless in
writing and signed by the parties against whom enforcement of the modification
or discharge is sought.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.


9.3.           Entire Agreement.  This document and any written employment
agreement between Employee and Company constitute the entire agreement between
the parties regarding the subject matter, all oral agreements being merged
herein, and supersedes all prior representations.  There are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties relating to the subject matter of this Agreement that are not fully
expressed herein.


9.4.           Succession.  Subject to the provisions otherwise contained in
this Agreement, this Agreement shall inure to the benefit of and be binding on
the heirs, successors and assigns of the respective parties hereto.


9.5.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
the Agreement which can be given effect without the invalid provision shall
continue in full force and effect and shall in no way be impaired or
invalidated.


9.6           Notices.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.   Any such notice shall be delivered or addressed to the parties at
the addresses set forth below or at the most recent address specified by the
addressee through written notice under this provision.   Failure to conform to
the requirement that mailings be done by registered or certified mail shall not
defeat the effectiveness of notice actually received by the addressee.


 
 

--------------------------------------------------------------------------------

 


9.7           No Duty to Employ.  Employee understands that this Agreement does
not constitute a contract of employment or obligate the Company to employ
Employee for any stated period of time.  This Agreement shall be effective as of
the first day of Employee’s employment by the Company.


9.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same instrument.



In witness whereof, the parties have executed this Proprietary Information
Agreement as of the date set forth below.


Dated:



COMPANY:
 
EMPLOYEE:
         
NUTRACEA,
     
a California corporation
                          /s/ W. John Short   /s/ Colin Garner
By:
W. John Short
 
Colin Garner
Title:
Chairman & Chief Executive Officer
           
Address:
Address:
 
14 Dartmouth Road
6720 N Scottsdale Road, Suite 390
 
Highland Mills, NY  10930-2605
Scottsdale, AZ  85253
               
Date:
9/1/2010  
Date:
9/1/2010



 
 

--------------------------------------------------------------------------------

 


EXHIBIT C



PRIOR INVENTIONS


Title Date Identifying Number or Brief Description



________                      No inventions or improvements


________                      Additional Sheets Attached




Signature of Employee:
/s/ Colin Garner  
Colin Garner
       
Date:
9/1/2010

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


PROPRIETARY INFORMATION AGREEMENT
TERMINATION CERTIFICATION
 

EMPLOYEE NAME:  Colin Garner

 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, disks, computer files, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by me pursuant to employment with NutraCea or
otherwise belonging to NutraCea, its successors or assigns or any parent or
subsidiary of NutraCea.


I further certify that I have complied with all the terms of NutraCea's
Proprietary Information Agreement signed by me, including the reporting of any
inventions and original works of authorship (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.


I further agree that, in compliance with the Proprietary Information Agreement,
I will preserve as confidential all trade secrets, confidential knowledge, data
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of
NutraCea, any parent or subsidiary of NutraCea, or any of its respective
employees, clients, consultants or licensees.


I further agree that for twenty four (24) months from this date, I will not:


 
a.
Hire any employees of NutraCea, or



 
b.
Directly or indirectly, solicit, induce, recruit or encourage any NutraCea
employee, consultant, vendor, supplier, customer or client to sever its
relationship with NutraCea or accept an employment, consultant or other business
relationship with any other business.

 
COMPANY:
 
EMPLOYEE:
         
NUTRACEA,
     
a California corporation
                         
By:
   
Colin Garner
Title:
                 
Address:
 
Address:
 
6720 N Scottsdale Rd, Suite 390
     
Scottsdale, AZ  85253
               
Date:
   
Date:
 



 

--------------------------------------------------------------------------------